DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 19-20 are objected to because of the following informalities: claim 18 has been canceled, thus, preamble of claim 19 should be read as “The machine readable storage medium of claim 19 wherein the first event is any of:”. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 7, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S. 10,013,194), and in view of Nguyen et al (U.S. 9,355,042), and further in view of Chinnakkonda Vidyapoornachary et al (U.S. 2017/0046079).
Regarding claim 1:
An apparatus, comprising:
a solid state drive (SSD) controller comprising logic circuitry Yang, Fig. 1, SSD 100, controller ASIC 101 controls operations of memory elements in the SSD 100.
to perform an event based hottest non-volatile memory die identification process in which one or more different hottest non-volatile memory die within an SSD that is controlled by the SSD controller are able to be identified over an operational time period of the SSD in response to different respective events that arise during the operational time period. Fig. 2 illustrates a method to handle high temperature in the SSD 101. Fig. 2, 202, controller 101 determines the hottest memory die (NAND die 121 for example). In response to determining the hottest NAND die, the controller 101 performs thermal throttling for the NAND die (4: 30-45). It is noted that Tang teaches a sampling period to determine temperature of a memory die(s) can be every 1 second, or different time period (Yang, 4:25, or 4:35-45). Thus, the teaching of Yang impliedly that the controller 101 can perform an event based hottest on a memory die, based on a time period. When temperature of a memory die raises to a threshold during the time period, for 
However, Yang does not teaches the idea of performing event based hottest identification process, that not based on periodic measurement of the SSD’s non-volatile memory die during the operational time period, “and not based on periodic measurements of the SSD's non-volatile memory die during the operational time period”. 
In an analogous art of thermal management, Nguyen teaches the idea of performing nonvolatile memory thermal management. Nguyen teaches temperature data from temperature sensors may be read at any suitable interval, including continuously, intermittently, and/or upon the occurrence of a predetermined event (e.g., a read, program, or erase operation), 5:15-20. 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Nguyen into the teaching of Yang to obtain the claimed limitations above. The motivation for doing so is to prevent the storage device from being overheated. 
Yang does not expressly teach wherein at least one event of the event based hottest non-volatile memory die identification process includes an event that occurs externally from the SSD. In an analogous art of memory management, Chinnakkonda Vidyapoornachary teaches the idea of monitoring traffic to and from memory chips during runtime conditions, determine maximum temperature for any chips, and/or redistribute usage of chips to maintain a roughly equal temperature across all chips (Fig. 1, ¶0031, ¶0033, ¶0041, ¶0042, ¶0048, and Fig. 7). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Chinnakkonda Vidyapoornachary, into the teaching of 

Regarding claim 2:
Yang teaches wherein at least one event of the event based hottest non-volatile memory die identification process includes an event that occurs externally from the SSD. In an analogous art of memory management, Chinnakkonda Vidyapoornachary teaches the idea of monitoring traffic to and from memory chips (¶0031), determine maximum temperature for any chips, and redistribute usage of chips to maintain a roughly equal temperature across all chips (Fig. 1, ¶0033, ¶0041, ¶0042, ¶0048).

Regarding claim 3:
Yang teaches the apparatus of claim 2 where the event that occurs externally from the SSD includes: a host reconfiguration event; a host storage event; a host I/O event; a host thermal event; a host power event. Chinnakkonda Vidyapoornachary teaches the idea of monitoring traffic to and from memory chips (¶0031). 

Regarding claim 7:
The apparatus of claim 1 further comprising a machine readable storage medium in which program code is stored, the program code, when executed, to cause the controller to perform at least a portion of the event based hottest non-volatile memory die identification process. Yang teaches the operation method is stored in a memory device executable by a processor (Yang, 1:50-55).
Regarding claim 8:
Yang teaches the apparatus of claim 1 wherein the SSD controller is to also perform at least one of the following: generate artificial traffic to establish a thermal state within the SSD; learn over time which events result in which die being hottest die. Chinnakkonda Vidyapoornachary teaches the idea of creating a dynamic chip thermal profile. A memory controller track chip utilization, including duration and type of work that is done on that particular chip (¶0042). The controller creates an up-to-date composite profile of a chip or many chips (¶0043) and formulate optimal ordering of memory operations to be performed on memory chips (¶0048). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Chinnakkonda Vidyapoornachary, into the teaching of Yang, hereinafter Yang, to consider external thermal factor of the SSD. The motivation for doing so is to prevent data loss or equipment damages. 

Regarding claim 9:
A computing system, comprising:
one or more processing cores; a system memory; Fig. 1, controller 101 comprises processor (Yang, 1:50-55), DRAM 103;
a memory controller coupled between the one or more processing cores and the system memory; Fig. 1, controller 101.
an SSD, the SSD comprising an SSD controller, the SSD controller comprising logic circuitry to perform an event based hottest non-volatile memory die identification process in which one or more different hottest non-volatile memory die within the SSD are able to be identified over an operational time period of the SSD in response to different respective events that arise during the operational time period. Fig. 2 illustrates a method to handle high temperature in the SSD 101. Fig. 2, 202, controller 101 determines the hottest memory die ( NAND die 121 for example). In response to determining the hottest NAND die, the controller 101 performs thermal throttling for the NAND die (4: 30-45). It is noted that Tang teaches a sampling period to determine temperature of a memory die(s) can be every 1 second, or different time period (Yang, 4:25, or 4:35-45). Thus, the teaching of Yang impliedly that the controller 101 can perform an event based hottest on a memory die, based on a time period. When temperature of a memory die raises to a threshold during the time period, for example 5 Fahrenheit degrees in a period of 5 seconds, it means there are five (5) thermal events that arise during the monitored operational time period.
However, Yang does not teaches the idea of performing event based hottest identification process, that not based on periodic measurement of the SSD’s non-volatile memory die during the operational time period, “and not based on periodic measurements of the SSD's non-volatile memory die during the operational time period”. 
In an analogous art of thermal management, Nguyen teaches the idea of performing nonvolatile memory thermal management. Nguyen teaches temperature data from temperature sensors may be read at any suitable interval, including continuously, intermittently, and/or upon the occurrence of a predetermined event (e.g., a read, program, or erase operation), 5:15-20. 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Nguyen into the teaching of Yang to obtain the claimed limitations above. The motivation for doing so is to prevent the storage device from being overheated. 
wherein at least one event of the event based hottest non-volatile memory die identification process includes an event that occurs externally from the SSD. In an analogous art of memory management, Chinnakkonda Vidyapoornachary teaches the idea of monitoring traffic to and from memory chips during runtime conditions, determine maximum temperature for any chips, and/or redistribute usage of chips to maintain a roughly equal temperature across all chips (Fig. 1, ¶0031, ¶0033, ¶0041, ¶0042, ¶0048, and Fig. 7). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Chinnakkonda Vidyapoornachary, into the teaching of Yang, hereinafter Yang, to consider external thermal factor of the SSD. The motivation for doing so is to prevent data loss or equipment damages. 

Regarding claim 11:
Yang teaches the apparatus of claim 9 wherein the event that occurs externally from the SSD includes: a host reconfiguration event; a host storage event; a host I/O event; a host thermal event; a host power event. Chinnakkonda Vidyapoornachary teaches the idea of monitoring traffic to and from memory chips (¶0031). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Chinnakkonda Vidyapoornachary, into the teaching of Yang, hereinafter Yang, to consider external thermal factor of the SSD. The motivation for doing so is to prevent data loss or equipment damages. 

Regarding claim 15:
The apparatus of claim 9 further comprising a machine readable storage medium in which program code is stored, the program code, when executed, to cause the controller to perform at least a portion of the event based hottest non-volatile memory die identification process. Yang teaches the operation method is stored in a memory device executable by a processor (Yang, 1:50-55).


Claims 4-5, 12 are rejected under 35 U.S.C. §103 as being unpatentable over Yang et al (U.S. 10,013,194), and in view of Nguyen et al (U.S. 9,355,042), and further in view of Chinnakkonda Vidyapoornachary et al (U.S. 2017/0046079),  and further in view of Erez et al (U.S. 2016/0162219).
Regarding claim 4:
Yang does not teach wherein at least one event of the event based hottest non-volatile memory die identification process includes an event that occurs internally within the SSD.
However, in an analogous art of memory thermal management, Erez teaches the idea of employing a media management layer module 138 in these embodiments is "temperature aware" because it can take into account the temperature of one or more of the memory dies 104 in determining which memory die(s) 104 to select and which actions to take on the selected memory die(s) 104 (Fig. 2A). A memory access operation may be an internal operation that required data to be written to and/or read from the memory dies 104 (¶0039). (¶0042) Because the memory system 100 selects which memory dies to perform memory access operations in based on the temperatures of the memory dies, the memory system 100 can select which memory dies to thermal throttle based on the detected temperatures.  In this way, the memory system 100 can route a memory access operation from one or more memory dies that are too hot to one or more memory dies that are cooler (e.g., a write operation intended for a first memory die can be 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Erez into the teaching of Yang to consider a thermal event cause by internal operation of the SSD. The motivation for doing so is to avoid data loss and/or equipment damages.

Regarding claim 5:
Yang does not teach The apparatus of claim 4 wherein the event that occurs internally within the SSD includes: a power state change of the SSD; a performance state change of the SSD; a workload change of the SSD; movement of data items of more frequently accessed PBAs from wear-leveling. However, in an analogous art of memory thermal management, Erez teaches the idea of employing a media management layer module 138 in these embodiments is "temperature aware" because it can take into account the temperature of one or more of the memory dies 104 in determining which memory die(s) 104 to select and which actions to take on the selected memory die(s) 104 (Fig. 2A). A memory access operation may be an internal operation that required data to be written to and/or read from the memory dies 104 (¶0039). (¶0042) Because the memory system 100 selects which memory dies to perform memory access operations in based on the temperatures of the memory dies, the memory system 100 can select which memory dies to thermal throttle based on the detected temperatures.  In this way, the memory system 100 can route a memory access operation from one or more memory dies that 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Erez into the teaching of Yang to consider a thermal event cause by internal operation of the SSD. The motivation for doing so is to avoid data loss and/or equipment damages.

Regarding claim 12:
Yang does not teach the apparatus of claim 9 wherein at least one event of the event based hottest non-volatile memory die identification process includes an event that occurs internally within the SSD.
However, in an analogous art of memory thermal management, Erez teaches the idea of employing a media management layer module 138 in these embodiments is "temperature aware" because it can take into account the temperature of one or more of the memory dies 104 in determining which memory die(s) 104 to select and which actions to take on the selected memory die(s) 104 (Fig. 2A). A memory access operation may be an internal operation that required data to be written to and/or read from the memory dies 104 (¶0039). (¶0042) Because the memory system 100 selects which memory dies to perform memory access operations in based on the temperatures of the memory dies, the memory system 100 can select which memory dies to thermal throttle based on the detected temperatures.  In this way, the memory system 100 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Erez into the teaching of Yang to consider a thermal event cause by internal operation of the SSD. The motivation for doing so is to avoid data loss and/or equipment damages.

Regarding claim 13:
Yang does not teach the apparatus of claim 12 wherein the event that occurs internally within the SSD includes: a power state change of the SSD; a performance state change of the SSD; a workload change of the SSD; movement of data items of more frequently accessed PBAs from wear-leveling. However, in an analogous art of memory thermal management, Erez teaches the idea of employing a media management layer module 138 in these embodiments is "temperature aware" because it can take into account the temperature of one or more of the memory dies 104 in determining which memory die(s) 104 to select and which actions to take on the selected memory die(s) 104 (Fig. 2A). A memory access operation may be an internal operation that required data to be written to and/or read from the memory dies 104 (¶0039). (¶0042) Because the memory system 100 selects which memory dies to perform memory access operations in based on the temperatures of the memory dies, the memory system 100 can select .

Claims 16, 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over of Yang et al (U.S. 10,013,194), and in view of Nguyen et al (U.S. 9,355,042), and in view of Erez et al (U.S. 2016/0162219).
Regarding claim 16:
A machine readable storage medium containing program code, and not propagating signal energy, that when processed by a controller of a solid state drive (SSD), causes the controller to perform a method, comprising:
in response to a first event associated with the SSD’s environment, identifying one or more hottest non-volatile memory die within the SSD, [wherein recognition of the first event is not based on periodic measurements of the SSD’s non-volatile memory die, and wherein the first event is an event that occurs externally from the SSD]; throttling SSD workload in response to temperature readings of the one or more hottest non-volatile memory die; Yang, Fig. 2 illustrates a method to handle high temperature in the SSD 101. Fig. 2, 202, controller 101 determines the hottest memory die (NAND die 121 for example). In response to determining the hottest NAND die, the controller 101 performs thermal throttling for the NAND die (4: 30-45).
in response to a second event associated with the SSD’s environment, identifying one or more different hottest non-volatile memory die within the SSD, [wherein recognition of the second event is not based on periodic measurements of the SSD’s non-volatile memory die, and wherein the second event is an event that occurs internally within the SSD;] and, throttling SSD workload in response to temperature readings of the one or more different hottest non-volatile memory die. Yang, Fig. 2 illustrates a method to handle high temperature in the SSD 101. Fig. 2, 202, controller 101 determines the hottest memory die (NAND die 121 for example). In response to determining the hottest NAND die, the controller 101 performs thermal throttling for the NAND die (4: 30-45).
However, Yang does not explicitly teach wherein the first event is an event that occurs externally from the SSD, or  second event is an event that occurs internally within the SSD. In an analogous art of memory management, Erez teaches a non-volatile memory system 110 monitors temperatures of the memory dies 104, when any memory die in the memory system nears its temperature limit, the memory system can thermally throttle the die operation, while performing memory access operations on colder memory dies. A memory access operation can be required from a host (external event), or if the memory system 100 is conducting an internal operation that required data to be written to and/or read from the memory dies 104 (Erez, ¶0038-0039, Fig. 3, ¶021, computer-readable medium). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Erez into the teaching of Yang, hereinafter Yang to consider a thermal event cause by internal operation of the SSD. The motivation for doing so is to avoid data loss and/or equipment damages.

wherein recognition of the [first] event(s) is not based on periodic measurements of the SSD’s non-volatile memory die. In an analogous art of thermal management, Nguyen teaches the idea of performing nonvolatile memory thermal management. Nguyen teaches temperature data from temperature sensors may be read at any suitable interval, including continuously, intermittently, and/or upon the occurrence of a predetermined event (e.g., a read, program, or erase operation), 5:15-20. 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Nguyen into the teaching of Yang to obtain the claimed limitations above. The motivation for doing so is to prevent the storage device from being overheated.

Regarding claim 19:
The machine readable storage medium of claim 18 in which the external event is any of: a host reconfiguration event; a host storage event; a host 1/O event; a host thermal event.
Erez teaches the idea of performing data swapping technique to relocates hot data from a warmer die to a colder die in response to internal event (internal operation to a hot die (¶0042)), or in response to host operation causes temperature increase in memory dies (¶0048, Fig. 8).

Regarding claim 20:
The machine readable storage medium of claim 19 in which the internal event is any of: a power state change of the SSD; a performance state change of the SSD; a workload change of the SSD; movement of data items of more frequently accessed PBAs from wear-leveling. 
block wear leveling 440 (e.g., to attempt to maintain a uniform program/erase cycle count on all the memory dies), and performance 450 (the number of writes per time unit). However, in this embodiment, the media management layer module 138 is temperature aware, meaning that instead of or in addition to these or other considerations, the media management layer module 138 also factors in temperature consideration 460 of the memory dies (¶0040). Because the memory system 100 selects which memory dies to perform memory access operations in based on the temperatures of the memory dies, the memory system 100 can select which memory dies to thermal throttle based on the detected temperatures. In this way, the memory system 100 can route a memory access operation from one or more memory dies that are too hot to one or more memory dies that are cooler (e.g., a write operation intended for a first memory die can be routed to a second memory die), ¶0042.

Response to Arguments

Applicant's arguments filed 2/19/2021 with respect to rejections of independent claims 1, 9 and 16 have been fully considered but are not found persuasive.
In the remarks, submitted 2/19/2021, the applicant argues:
“The Examiner relies upon Col. 5, lines 4-19 of Nguyen to meet the “not based on periodic measurements” limitation. However, Col. 5, lines 4-19 of Nguyen only parenthetically 
Furthermore, with respect to the Examiner’s rejection of claim 2, the Examiner relies upon paragraphs [0031], [0033], [0041], [0042] and [0048] of U.S. Pub. App. 2017/0046079 (“Vidyapoornachary”). However, Vidyapoornachary is directed to stacked DRAM memory chips and not an SSD that includes an SSD controller. Claim 1 as recited is directed to an “SSD controller” where the event occurs “externally from the [SSD controller’s] SSD”. As such, the claimed event is external from the SSD controller. By contrast, Vidyapoornachary’ s “event” is observed by Vidyapoornachary’ s memory controller. Therefore, Vidyapoornachary’ s event is akin to an internal event and not an external event.”
The examiner respectfully disagrees. Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. A motivation to combine may be found explicitly, or implicitly in any problem known in the field of endeavor at the time of invention, creativity, and common sense of the person of ordinary skill (MPEP 2141.01(a)). Thus, one of ordinary skill in the art would have been motivated to combine and modify the teaching of Vidyapoornachary, determining a hottest DRAM memory chips/dies by monitoring traffic to the chips/dies, to produce the claimed limitations in claims 1, 9 and 16.
The applicant argues: “Claim 1 as recited is directed to an “SSD controller” where the event occurs “externally from the [SSD controller’s] SSD”. As such, the claimed event is external from the SSD controller. By contrast, Vidyapoornachary’ s “event” is observed by Vidyapoornachary’ s memory controller. Therefore, Vidyapoornachary’ s event is akin to an internal event and not an external event.” 

Thus, the combination of Yang, Nguyen, and Vidyapoornachary teaches the claimed limitations in claims 1, 9.
Regarding claim 16, Erez teaches a non-volatile memory system, capable of determining a hottest memory die and throttle memory access operation on the die. The memory operation can be required from a host (external event), or if the memory system 100 is conducting an internal operation that required data to be written to and/or read from the memory dies, as presented above. Thus the combination of Yang, Erez, and Nguyen teaches the claimed limitations in claim 16.
Dependent claims 3-8, 11-13, 16, 19-20 are rejected as presented supra.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KHOA D DOAN/Primary Examiner, Art Unit 2133